Title: From John Adams to Augustus Elias Brevoort Woodward, 10 November 1801
From: Adams, John
To: Woodward, Augustus Elias Brevoort



Sir
Quincy Nov. 10. 1801.

I have received the letter you did me the honor to write me on the 16 Oct together with your “considerations on the substance of the sun.” This pamphlet I shall transmit to Dr Lathrop of Boston, the librarian of the society, to be laid before them at their next assembly. In the mean time, I thank you for the pleasure you have given me of reading it. I will venture to say it contains much information on an interesting subject, conveyed in an handsome style. I wish you much success in your pursuits of science & letters and am
Sir your most humble servt.
